Citation Nr: 1726384	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  16-27 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from April 1965 to April 1967. The Veteran passed away in June 2006. The appellant is the Veteran's daughter.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2015 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

The appellant has perfected an appeal with respect to entitlement to nonservice-connected burial benefits.  Pertaining to this issue only, the Veteran specifically requested to be scheduled for a videoconference hearing before the Board. See the Veteran's April 2017 Substantive Appeal (VA Form 9). She has not withdrawn this request, and it is still pending. As such, the issue will not be discussed at this time, and will be the subject of a later Board decision, as appropriate.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A claim for accrued benefits was not filed within one year of the Veteran's death.

2. At the time of the Veteran's death in June 2006, there were no pending claims, or VA benefits which were otherwise due or payable.


CONCLUSION OF LAW

The criteria for accrued benefits have not been met. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.3, 3.1000 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a) (2016).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). This is such a case. As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the payment of accrued benefits. The VCAA is therefore inapplicable and need not be considered in this case. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

II. Accrued Benefits

The law governing claims for accrued benefits provides that, upon the death of a veteran, certain individuals may be paid periodic monetary benefits to which a veteran was entitled at the time of his or her death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the death occurred. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016). All or any part of such benefits is first made to a veteran's surviving spouse, child(ren) and/or dependent parents. 38 U.S.C.A. § 5121(a)(6). An application for accrued benefits must be filed within one year after the death of the veteran. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

A claim for accrued benefits is separate from, but derivative of, any claim that the Veteran filed prior to his death. In other words, the appellant takes any claim of the Veteran as it stood on the date of his death. Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). Hence, in order for an appellant to be entitled to accrued benefits, the Veteran must have had a claim for VA benefits pending at the time of his death or have been entitled to such benefits under an existing rating or decision. Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

A June 2006 death certificate reflects that the Veteran died that same month of a cerebrovascular accident. At the time of his death, the Veteran was service-connected for his left knee; however, there were no claims pending at the time of the Veteran's death. 

In October 2015, the appellant submitted a formal VA Form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary.

The Board concludes that the appellant's claim for reimbursement from accrued amounts due a deceased beneficiary as an accrued benefit must be denied as a matter of law because her claim was filed over one year after the Veteran's death.  Indeed, the fact she was unaware she had to file a claim within one year does not mitigate these circumstances.  The Board acknowledges the appellant's loss, but is bound by the law and without the authority to grant benefits on any other basis. See 38 U.S.C.A. §§ 503, 1704 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Additionally, there is no documentation in the claims file indicating that the Veteran had any claim for benefits pending at the time of his death. Further, the appellant does not specifically contend that there was a claim for benefits pending at the time of the Veteran's death.  Rather, she has simply noted after the Veteran passed away the Veteran had prostate cancer related to herbicide exposure.  The claims file also does not contain any documents that could be construed as a formal or informal claim for benefits that were filed prior to the Veteran's death but not adjudicated. The Board notes that there was a rating decision in July 1973 that denied an increased disability rating for the Veteran's left knee. No disagreement was expressed with the July 1973 rating decision. Because an appeal of the July 1973 rating decision was not initiated, a claim did not remain pending at the time of the Veteran's death. See Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007); see also 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103. 

Accordingly, given that there were no claims pending at the time of the Veteran's death, there are no accrued benefits payable to the appellant. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable in the instant appeal. 38 U.S.C.A. § 5107(b).


ORDER

Accrued benefits are denied.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


